Citation Nr: 0819948	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-24 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to June 
1969.  His awards and decorations include the Purple Heart 
Medal and Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  Jurisdiction over the claims files 
subsequently was transferred to the RO in New York, New York.


FINDING OF FACT

The veteran's hypertension is etiologically related to his 
service-connected PTSD.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for hypertension as secondary to PTSD.  Therefore, 
no further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).



Legal Criteria

Service connection may be granted on a secondary basis for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected disability by a service-connected 
disability also is compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
hypertension because it is related to his service-connected 
PTSD.  The Board notes that the veteran does not contend, nor 
does the evidence show, that service connection for 
hypertension is warranted on a direct or presumptive basis.

With respect to the issue of service connection on a 
secondary basis, the Board notes that the veteran is service-
connected for PTSD, evaluated as 100 percent disabling, and 
that the medical evidence of record reflects that he 
currently has hypertension.  Private treatment records dated 
from July 2005 to December 2006 reflect numerous diagnoses of 
hypertension.  An April 2005 letter from a private physician 
indicates that hypertension has existed since at least 1996.  
On VA examination in February 2005, the veteran reported that 
he first was diagnosed with hypertension 25 years earlier and 
that he had treated the disability with medication for 
approximately 18 years. 

With respect to the etiology of the veteran's hypertension, 
there are conflicting medical opinions of record.  The 
February 2005 VA examiner diagnosed essential hypertension, 
thereby implying that the condition was idiopathic, rather 
than the result of PTSD.  In a November 2004 letter, however, 
the veteran's psychiatrist indicated that his hypertension 
was related to his PTSD symptoms, including anxiety.  
Moreover, in an April 2005 letter, the veteran's private 
physician opined that his hypertension was linked directly to 
the anxiety and stress associated with his PTSD.

The Board has evaluated the opinion proffered by the 
veteran's private physician and has weighed its credibility 
and probative value against the diagnosis rendered by the VA 
examiner.  See Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  After 
careful consideration, the Board concludes that the medical 
opinion linking the veteran's hypertension to his service-
connected PTSD is more probative than the VA examiner's 
diagnosis.  In this regard, the Board notes that there is no 
indication that the VA examiner reviewed the veteran's claims 
files.  In contrast, the private physician noted that he had 
treated the veteran for several years and was familiar with 
the history of both his PTSD and hypertension.  He also noted 
that he was a hypertension specialist.

Accordingly, the Board concludes that the preponderance of 
the evidence supports the claim for service connection for 
hypertension as secondary to PTSD.




ORDER

Service connection for hypertension as secondary to service-
connected PTSD is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


